                                                                                                                 nint Form
               Case 3:21-cv-00022-TWR-LL Document 1 Filed 01/06/21 PageID.1 Page 1 of 3



 1 IIName:C:urt-f.3>                        DC\O"~(\                 ~ -S\..JA\                 or
 2 II Address:              f.J Ov\e_   (   'J_       e:\   ~ V"\. ~ l ~       S.S)
 3 IITelephonePhone:                  312- -             'frE,O,- (:S- &-~
 4   II Email:          c_vr..\-tj S cfat"AJL( \ 6,o~vi ~u r1.. ,or@ Dt?t---[toi<..,CM
 5
 6
 7 Jan 06 2021
 8                                      UNITED STATES DISTRICT COURT
           s/ meganb
 9                                    SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                                   Case No.: -'21CV22
                                                                                   --------
                                                                                              TWR LL

12             Q v<-\-Z-~ ~fru?._ l              \                             ( assigned at time of filing)

13              ~,o~                        . . _ e:,r
                                   5"\..}r"\\
                                                                 ,
                                                     Plaintiff(s),
                                                                     COMPLAINT
14 .. v.
15                 Tu i1- Ca                (\_~e__f/                  ::f--   C\~        c -ons~r1tl)
16                     [s,~S ~~f.1-K                                     Q__Q (Led C\ n~-c_,
17                 C_~e__l(_         M\L,~~C\f)                          e-t S ~ l l S'pec\'-o\ \
                                                Defendant(s).           -e du e_q_rf-e_J tt ~ d            +--
18
19
                                                                         f'.e c   e,   ~ _$oc_, c,,.   \   ~(_if,
                                                                            MCO'\'\~       9
20   11   I.           RELATED CASES
21                     a.    Do you have other Civil~e(s) in this or any other federal court?

22                                 • Yes
23                     b.    If yes, please list the case numbers here:

24
25   11   II.          STATEMENT OF CLAIM (Briefly state the facts ofy our case. Describe how
26   11                each defendant is involved, and tell what each defendant did to you that caused
27   11                you to file this suit against them. Include names of any other persons involved,
28 II                  dates, andplaces.)   ?         \:.'2._q__ ~
                                                            r-e___q_o{_ {--{-----._
                        C ~ I q_tVl,\- O\KcA en ~                       . -?0c\.h~~
                  'fl «f-e n.u o,1< ;:c_ ""'-._ s 1~ 'i-eO'\ dJ;,. 1         ~ (~6?: I )ef{rr;!/
     Case 3:21-cv-00022-TWR-LL Document 1 Filed 01/06/21 PageID.2 Page 2 of 3



 1 III.   RELIEF YOU REQUEST (State exactly what you want the court to do for you.
 2        Do not use this space to state the facts ofyour claim.)
 3
 4                $10,000                            Cke_ck_ ~
 5
 6               01 ~ \                 +r (\_ r'\ s f'e_ r ~ "" &
 7                 ':pk_q_~                Lct l (           :+=--    kc--~
 8
 9
                       V\ o  ~o.._~                      ~,p        +r°'~ \
10
                         ctS ~ec\~
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -                               /----


                                                 3
        Case 3:21-cv-00022-TWR-LL Document 1 Filed 01/06/21 PageID.3 Page 3 of 3



 1   l 1v.    DEMAND FOR JURY TRIAL (Would you like a trial by jury on all claims
 2            pursuant t ~ P , Rule 38?)
 3                  l'llfes    • No
 4

 5 11 I declare under penalty of perjury that the foregoing is true and correct.
 6

 7     Date
              l   L:3.J202- \                 Signature
                                                                         /


 8
                                                  c_ v-±-t s Tu rvQ\               t e~
 9                                            Printed Name ~UV'\\ ar
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
28

                                                    4
